Citation Nr: 0825259	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-17 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for diverticulosis, 
claimed as secondary to service-connected recurrent 
epigastric pain, diagnosed as gastroesophageal reflux 
disease. 

2. Entitlement to a rating higher than 10 percent for 
recurrent epigastric pain, diagnosed as gastroesophageal 
reflux disease.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, retired from the U. S. 
Navy in June 1994 after 20 years of active duty. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The claim of secondary service connection for diverticulosis 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

Recurrent epigastric pain, diagnosed as gastroesophageal 
reflux disease, is manifested by minimal epigastric 
tenderness, daily abdominal pain, and a superseding hiatal 
hernia; there is no evidence of dysphagia, substernal or arm 
or shoulder pain, or considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
recurrent epigastric pain, diagnosed as gastroesophageal 
reflux disease, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7319, 7346 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in June 2007.  The veteran was notified of the type of 
evidence to substantiate the claim for a higher rating for 
the recurrent epigastric pain, diagnosed as gastroesophageal 
reflux disease, namely, evidence indicating an increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The VCAA notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable for the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of a claim for service connection); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication in July 2005, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

As for the omission in the VCAA letter of the general notice 
of the criteria of the Diagnostic Codes under which the 
claimant is rated, at this stage of the appeal, when the 
veteran already has notice of the rating criteria as provided 
in the statement of the case in March 2006, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim.  For this 
reason, the deficiency as to VCAA compliance under Vazquez-
Flores, regarding general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined to appear for 
a formal hearing.  The RO has obtained the VA medical 
records, as identified by the veteran.  The veteran has not 
identified any other pertinent evidence, including private 
medical records, for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the veteran's claim for an increased rating.  38 
U.S.C.A.§ 5103A(d).  He was afforded VA examinations in June 
2005 and in August 2007, specifically to evaluate the nature 
and severity of the gastrointestinal disability.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Factual Background 

In this case, the service-connected recurrent epigastric 
pain, diagnosed as gastroesophageal reflux disease, has been 
rated by analogy as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Codes 7319 and 7346, for irritable colon 
syndrome and hiatal hernia, respectively.  38 C.F.R. § 4.20 
(where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous).  

Under Diagnostic Code 7319, the criteria for the next higher 
and maximum rating, 30 percent, is severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

Under Diagnostic Code 7346, the criteria for the next higher 
rating, 30 percent, is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

At the time of a VA examination in June 2005, the veteran 
complained of pain in the upper periumbilical area on a daily 
basis, usually in the afternoon after eating lunch, for which 
he took medication.  He described it as a dull ache.  He 
denied hematemesis, melena, nausea, and vomiting.  He also 
denied dysphagia.  On examination, the veteran's weight was 
256 pounds, and he reported that his weight was up about 10 
pounds in the last six months.  There was dull, achy pain 
located in the upper periumbilical area.  The diagnosis was 
gastroesophageal reflux disease.  

VA records show that prior to December 2004 the veteran's 
gastroesophageal reflux disease was stable.  In November 
2004, it was noted that the disease was symptomatic 
occasionally.  In January 2005, the veteran reported 
increased stomach fullness and bloating, and he complained 
that he had epigastric pain that began after eating and 
resolved one hour later.  He reported heartburn and increased 
pain levels, especially after he ate.  He denied diarrhea, 
constipation, and abdominal cramps.  The physical examination 
was totally benign and the assessment was epigastric distress 
with likely increased reflux.  In May 2005, the veteran 
reported that abdominal pain had improved but that his 
symptoms still persisted.  He was continued on Prilosec.  A 
UGI series in May 2005 showed a tiny sliding hiatal hernia 
with no evidence of reflux, and an otherwise normal study.  
In August 2005, a gastrointestinal endoscopy revealed 
gastritis in the stomach.  

In September 2005, the veteran complained of worsening 
abdominal pain.  He described it as constant and dull.  He 
had some gastroesophageal reflux type symptoms.  He denied 
dysphagia and any weight loss.  He also denied any lower 
gastrointestinal symptoms such as diarrhea and constipation.  
The examiner recommended weight loss, which would help with 
symptoms, and noted that certain medications such as aspirin, 
which the veteran took for a heart condition, were possibly 
contributing to abdominal pain.  

In December 2005, the veteran's complaints of chronic 
abdominal pain continued.  He denied diarrhea and 
constipation.  The assessment indicated that abdominal pain 
was likely from gastritis.  

In June 2006, the veteran continued to experience epigastric 
and mid-abdominal pain, and reported that his pain was 
tolerable and that he was able to continue his regular 
lifestyle, despite his stomach bothering him all the time.  
The assessment was epigastric pain, and he was continued on 
medication.  In November 2006, the veteran reported 
continuing abdominal pain with some gastroesophageal reflux 
type symptoms.  He denied dysphagia and lower 
gastrointestinal symptoms such as diarrhea and constipation.  
The assessment was mid-abdominal pain, possibly related to 
gastritis, which improved on a different medication, but had 
not resolved.  A UGI series was completed in December 2006, 
and a small sliding hiatal hernia was again noted, with no 
obvious refluxs.  The UGI was otherwise normal.  In March 
2007 and June 2007, the veteran reported that his abdominal 
pain continued, which usually started in the afternoon and 
stayed the rest of the day.  In March 2007, it was also 
observed that the mid-abdominal pain appeared now to be lower 
in the abdominal region.  The veteran noted too that he awoke 
about three times a month and felt burning in his throat.  

The VA records do not reflect complaints of dysphagia, 
accompanied by substernal or arm or shoulder pain, or 
diarrhea or constipation.  

On VA examination in August 2007, the examiner noted the 
history of an ulcer, history of hiatal hernia, and an 
endoscopy  that revealed chronic gastritis.  On examination, 
there was minimal epigastric tenderness.  The diagnosis was 
hiatal hernia with definite gastroesophageal reflux disorder.  
The examiner commented that the veteran's gastroesophageal 
reflux disorder was a manifestation of his hiatal hernia.  
The examiner stated that the veteran's symptoms were due to 
poorly controlled gastroesophageal reflux disorder.  The 
examiner concluded that the veteran's gastrointestinal 
condition was not affecting his activities of daily living or 
employability.  



Analysis

While there is evidence of persistently recurrent epigastric 
distress, it has not been associated with any dysphagia or 
any substernal chest or arm or shoulder pain.  Additionally, 
the condition is not shown to be productive of considerable 
impairment of health, which are the criteria for the next 
higher rating under Diagnostic Code 7346.  Further, there is 
no showing of a severe condition marked by diarrhea, or 
alternating diarrhea and constipation, which are the criteria 
for the next higher rating under Diagnostic Code 7319.  

While the veteran has poorly controlled esophageal reflux, 
for which he took medication, his symptoms are not shown to 
warrant a 30 percent rating.  

As the criteria for a 30 percent rating under Diagnostic 
Codes 7319 and 7346 have not been demonstrated, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

A rating higher than 10 percent for recurrent epigastric 
pain, diagnosed as gastroesophageal reflux disease, is 
denied.  


REMAND

By rating decision in July 2005, the RO denied service 
connection for diverticulosis, claimed as secondary to the 
service-connected gastrointestinal problems.  In a statement 
received in August 2005, the veteran expressed disagreement 
with the RO's decision, claiming that his gastroesophageal 
reflux disease caused his diverticulosis.  

When there has been an adjudication by the RO and a timely 
notice of disagreement has been filed, a statement of the 
case addressing the issue must be furnished to the veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the veteran a statement of the 
case on the claim of service connection 
for diverticulosis, claimed as secondary 
to the service-connected recurrent 
epigastric pain, diagnosed as 
gastroesophageal reflux disease.  In 
order to perfect an appeal of the claim, 
the veteran must still timely file a 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


